IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20136
                        Conference Calendar


MARK EDWARD HENRY,

                                         Plaintiff-Appellant,

versus

GARY JOHNSON, Director, TDCJ; RICHARD C. THALER;
TIMOTHY SIMMONS; WAYNE R. SCOTT,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-3816
                        --------------------
                          December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Mark Edward Henry, Texas prisoner # 599904, appeals the

district court’s order granting summary judgment in favor of the

defendants in his civil rights complaint pursuant to 42 U.S.C.

§ 1983.   We review the grant of summary judgment de novo under

the same standards applied in the district court.      Amburgey

v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).

Summary judgment is proper when, viewing the evidence in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20136
                                  -2-

light most favorable to the nonmovant, “‘there is no genuine

issue as to any material fact and . . . the moving party is

entitled to judgment as a matter of law.’”     Id. (quoting

FED. R. CIV. P. 56(c)).

     The undisputed evidence shows that prison officials placed

Henry in safekeeping custodial status in response to the known

threat to his safety.     Henry has failed to show a genuine issue

for trial that the prison staff was deliberately indifferent to

his safety.   See Farmer v. Brennan, 511 U.S. 825, 847 (1994);

Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).     The district

court did not err in granting summary judgment in favor of the

defendants.

     AFFIRMED.